Mr. Justice Baker delivered the opinion of the court: We think that the foregoing opinion of the Appellate Court, by Wall, J., properly disposes of all the questions raised upon this record affecting the real merits of the case. The vital issue on the trial was, had the company waived the time within which, by the terms of the policy, the suit should have been begun. That the evidence tended to prove such waiver, under the rule announced in the cases cited by Judge Wall, and again laid down in Allemania Fire Ins. Co. v. Peck et al. 133 Ill. 220, is beyond controversy, and the Appellate Court has, by its judgment of affirmance, conclusively found the facts. It is also clear that all propositions of law asked by the defendant to be held as applicable to the case were properly refused. We are of the opinion that no reversible error is shown, and that the judgment of the Appellate Court should be affirmed. Judgment affirmed.